Citation Nr: 0908447	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-16 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Spouse represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from July 1942 to November 
1945.  The appellant is the daughter of the Veteran.  
Previously, the appellant was apparently acting on behalf of 
the Veteran's surviving spouse in a claim for death pension 
benefits.  Benefits were apparently granted for a time prior 
to the spouse's death.  There was disagreement with the 
effective date of the grant.  The current issue has been 
characterized as on the title page, apparently the accrued 
benefits sought are additional death pension benefits from an 
earlier time.  This can be further clarified at the requested 
hearing.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans' 
Affairs (VA).  

The spouse was represented by The American Legion.  The 
current appellant says they will help at the requested 
hearing, and there is a Form 646 on file from the 
Organization, but the record does not contain a power of 
attorney form from the current appellant to that 
Organization.  This too can be cured at the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that appellant requested a hearing 
before the Board in Washington D.C. in June 2008.  After the 
claims folder was transferred to the Board, the appellant 
submitted a January 2009 letter to the Board in which she 
requested a video conference hearing at the Oakland, 
California RO.  Then, in a February 2009 letter to the Board, 
she noted that she resided in California, and she requested 
that her hearing be conducted at the Oakland, California, RO 
before a traveling Veteran's Law Judge.  

Accordingly, the case is REMANDED for the following action:

After the claims folder is transferred 
to the Oakland, California, RO, 
schedule the appellant for a hearing 
before a Veterans Law Judge at that RO 
in accordance with applicable 
procedures.  If appellant decides she 
does not want the hearing, the request 
must be withdrawn in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

